Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162286(12)(14)(15)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ANGELIC JOHNSON, and LINDA LEE                                                                       Elizabeth T. Clement
  TARVER,                                                                                              Megan K. Cavanagh,
                                                                                                                        Justices
            Petitioners,

  V                                                                 SC: 162286

  SECRETARY OF STATE, CHAIRPERSON
  OF THE BOARD OF STATE CANVASSERS,
  BOARD OF STATE CANVASSERS, and
  GOVERNOR,
             Respondents.
  _________________________________________/

         On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys John F. Walsh, Seth P. Waxman, and Brian M. Boynton to appear and
  practice in this case under MCR 8.126(A) are GRANTED. On further order of the Chief
  Justice, the separate motions of (1) the Eagle Forum Education and Legal Defense Fund
  and (2) the Michigan State Conference NAACP to file briefs amicus curiae are
  GRANTED. The amicus briefs submitted by those entities on December 3, 2020, are
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2020

                                                                               Clerk